internal_revenue_service number release date index number ----------------------- ------------------------------------- -------------------------------------- re -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-139346-15 date date legend decedent spouse date date trust marital trust law firm attorney a attorney b dear ---------- ------------- ----------------- ------------------ -------------------- ------------------------------------------ ---------------------------------------------------------- ------------------------------------- ---------------------------------------------------------- -------------------- ------------------ ------------------- this letter responds to your authorized representative’s letter of date and other submissions requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are as follows decedent executed a_trust trust on date that became irrevocable at his death decedent died on date he was survived by spouse item two part c of trust provides in part that on decedent’s death the balance of plr-139346-15 the assets of the trust estate which would qualify for the unlimited_marital_deduction is to be set apart as a separate trust marital trust for the benefit of spouse under item two part c sec_1 all of the net_income of the marital trust is to be paid to spouse at least quarterly principal may be paid to spouse in such amounts as the trustees deem appropriate to provide for her health support or maintenance in addition spouse may request principal in amounts not to exceed in any one calendar_year the greater of five thousand dollars or five percent of the aggregate value of the marital trust principal under item two part c sec_2 on spouse’s death the assets remaining in the marital trust are to be distributed to such of decedent’s descendants as spouse may appoint by will spouse is the executor of decedent’s estate she engaged law firm to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate attorney a directly supervised and oversaw the preparation of the return throughout the preparation attorney b was involved with and consulted about various issues from time to time on schedule m the value of the property that passed to the marital trust was listed as qtip property but no qtip_election was made for this property you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election under sec_2056 to treat the marital trust as qtip property law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a plr-139346-15 qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present case the marital trust was created for the benefit of spouse although it was identified on schedule m the return failed to indicate a qtip_election for the marital trust property based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to make a qtip_election with respect to the marital trust the election should be made on a supplemental form_706 filed with the cincinnati plr-139346-15 service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries leslie h finlow leslie h finlow senior technician reviewer branch enclosure copy of letter for sec_6110 purposes cc
